[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.


Exhibit 10.1
 
AMENDMENT NO. 7
TO THE
AMENDED AND RESTATED FOUNDRY AGREEMENT


DATED SEPTEMBER 28, 2006


THIS AMENDMENT NO. 7 (this “Amendment”) to the Amended and Restated Foundry
Agreement entered into as of September 28, 2006, and as amended effective June
19, 2008, and as amended a second time effective December 31, 2008, and as
amended a third time effective June 15, 2009, and as amended a fourth time
effective May 24, 2010, and as amended a fifth time effective January 1, 2011,
and as amended a sixth time effective September 1, 2010 (the “Agreement”), by
and among Spansion, Inc., a Delaware corporation, Spansion Technology LLC, a
Delaware limited liability company, and Spansion LLC, a Delaware limited
liability company, solely in their capacities as guarantors of Spansion’s
obligations hereunder and under the Agreement (collectively, “Spansion U.S.”),
Spansion Japan Limited, a Japanese corporation (“Spansion Japan”), and assigned
by Spansion Japan to Nihon Spansion Limited (“Nihon”), effective May 24, 2010,
and assigned by Nihon to Nihon Spansion Trading Limited (“PSKK”), effective
December 27, 2010, and Fujitsu Limited, a Japanese corporation (“Fujitsu”), and
assigned by Fujitsu to Fujitsu Semiconductor Limited, formerly named Fujitsu
Microelectronics Limited, a Japanese corporation (“FSL”), effective March 21,
2008, is made and entered into as of July 11, 2012, and effective retroactively
on June 30, 2012.


Whereas, PSKK and FSL wish to further amend the Agreement.


Now, therefore, it is agreed that the Agreement shall be modified as follows:


 
1.
The Agreement shall terminate at the end of the second Quarter of 2013.



 
2.
Notwithstanding anything to the contrary set forth in Sections 2.6.1 through
2.6.6 of the Agreement, Exhibit K as previously amended is hereby deleted in its
entirety and shall be restated as set forth in Exhibit K attached hereto. Except
as otherwise expressly provided in Exhibit K, the Subsequent Period Remedies for
the third Quarter of 2012 through the second Quarter of 2013 shall remain as set
forth in Sections 2.2 and 2.3 and Exhibit J of the Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
In addition, PSKK will pay an additional amount of [*] per Wafer shipped to
PSKK.  FSL will invoice PSKK on a monthly basis for such incremental costs for
those Wafers shipped and invoiced to PSKK.  PSKK will pay FSL this amount
pursuant to the payment terms of the Agreement, provided that, notwithstanding
Section 9 of the Agreement, any payment by PSKK under this Section will be made
in USD. The additional incremental costs will not exceed [*].  If FSL does not
recover this amount ([*]) by the end of June 2013 based on the number of Wafers
shipped, FSL will invoice PSKK for the difference between such amount ([*]) and
the amount of the additional incremental costs actually received from PSKK by
the end of June 2013, and PSKK will pay FSL such difference in USD pursuant to
the payment terms of the Agreement.



 
4.
PSKK will provide the final mix of its Wafer requirement for the second Quarter
of 2013 to FSL by February 15, 2013 and will place a final purchase order for
Wafers with FSL on or before March 15, 2013, subject to Section 7 of the
Agreement.



 
5.
All terms and conditions of the Agreement not specifically modified by this
Amendment shall remain unchanged and in full force and effect.



 
6.
This Amendment shall be deemed a part of and construed in accordance with the
Agreement. This Amendment may be executed in counterparts.











Remainder of page intentionally left blank.
 






2
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
signed and executed on the date and year first above written.


FUJITSU SEMICONDUCTOR LIMITED


By:       /s/ Makoto Goto
Name: Makoto Goto
Title: CSVP & CFO                        


SPANSION INC.


By:     /s/ Randy W. Furr
Name: Randy W. Furr
Title: EVP & CFO


SPANSION TECHNOLOGY LLC


By:       /s/ Randy W. Furr
Name: Randy W. Furr
Title: Chief Financial Officer


SPANSION LLC


By:       /s/ Randy W. Furr
Name: Randy W. Furr
Title: EVP & CFO


NIHON SPANSION TRADING LIMITED


By:       /s/ Carmine R. Renzulli
Name: Carmine R. Renzulli
Title: Representative Director
 
 
3
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

--------------------------------------------------------------------------------

 
 
EXHIBIT K
 
Subsequent Period Commitment and Subsequent Period Price for the third and
fourth Quarters of 2012 and the first and second Quarters of 2013
 


 

 
Q3 2012
Q4 2012
Q1 2013
Q2 2013
Wafers per Quarter
9,000
9,000
9,000
9,000
Price per Wafer (Japan¥)
55,000
55,000
55,000
55,000



 
Notwithstanding anything to the contrary set forth in Sections 2.2 and Exhibit J
of the Agreement, if, for any Quarter above, PSKK fails to purchase hereunder
the minimum number of Wafers for that Quarter as set forth above (the “Minimum
Purchase Commitment”), then PSKK shall pay FSL an amount equal to the product
obtained by multiplying (i) the average Wafer Price in effect for that Quarter,
by (ii) the difference between (x) the Minimum Purchase Commitment, and (y) the
number of Wafers actually purchased by PSKK hereunder during that Quarter.  PSKK
shall not be obligated to make any payment to FSL pursuant to this section with
respect to any Quarter above in which FSL fails to make available to PSKK
manufacturing capacity sufficient to permit PSKK to satisfy the Minimum Purchase
Commitment for that Quarter.
 
Notwithstanding anything to the contrary set forth in Sections 2.3 of the
Agreement, if, for any Quarter above, (a) PSKK has submitted a Wafer Demand Plan
(as defined in Section 5.2 of the Agreement) for Wafers to be manufactured and
delivered during that Quarter in accordance with Section 5.2 of the Agreement
and in an amount that equals or exceeds the Minimum Purchase Commitment for that
Quarter, and (b) FSL fails to make available to PSKK the Minimum Purchase
Commitment, then FSL shall pay PSKK an amount equal to the product obtained by
multiplying (i) the average Wafer Price in effect for that Quarter, by (ii) the
difference between (x) the Minimum Purchase Commitment, and (y) the number of
Wafers actually manufactured by FSL for PSKK hereunder during that Quarter.
 

4
[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.